Citation Nr: 0704379	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  00-13 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected type II diabetes mellitus, currently 
evaluated as 20 percent disabling.

2.  Entitlement to a temporary total disability rating for 
service-connected diabetes mellitus based on a period of 
hospitalization or due to convalescence.

3.  Entitlement to an effective date earlier than May 28, 
1997 for the grant of service connection for type II diabetes 
mellitus.

4.  Entitlement to service connection for chronic lymphocytic 
leukemia, to include as secondary to herbicide exposure.  

5.  Entitlement to service connection for a disorder 
manifested by blackouts and dizziness, to include epilepsy.

6.  Entitlement to service connection for Bell's palsy, to 
include as secondary to service-connected diabetes mellitus 
and herbicide exposure.

7.  Entitlement to service connection for an acquired 
psychiatric disorder, to include Post-traumatic stress 
disorder and bipolar disorder.

8.  Entitlement to service connection for sleep apnea.  

9.  Entitlement to service connection for a skin disability, 
to include as secondary to herbicide exposure.

10.  Entitlement to service connection for a dental 
disability, claimed as secondary to service-connected type II 
diabetes mellitus.

11.  Entitlement to service connection for a cardiovascular-
renal disorder, to include as secondary to service-connected 
type II diabetes mellitus and herbicide exposure.

12.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously denied claim of 
entitlement to service connection for defective vision.

13.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously-denied claim of 
entitlement to service connection for left ear hearing loss, 
to include as secondary to service-connected diabetes 
mellitus.

14.  Entitlement to service connection for a respiratory 
disorder, to include as secondary to herbicide exposure.

15.  Entitlement to service connection for a disability of 
the lower extremities, to include as secondary to herbicide 
exposure.  

16.  Entitlement to service connection for right 
submandibular lymphadenopathy with an asymmetrically enlarged 
right submandibular gland, to include as secondary to 
herbicide exposure. 

17.  Entitlement to service connection for osteoarthritic 
change involving the right acromioclavicular joint. 
18.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from May 1966 to May 1968, including service in the Republic 
of Vietnam.  

[The Board notes that the veteran had a second period of 
active service from July 1975 to December 1986; however, 
discharge from that period of service was found to be under 
dishonorable conditions, and is a bar to payment of VA 
benefits with regard to any such benefits that would accrue 
for service during that period.  See 38 C.F.R. § 3.12(b) 
(2006).]

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of numerous rating decisions issued by the 
Department of Veterans Affairs (VA).  
The VA Regional Office (RO) in Waco, Texas had original 
jurisdiction.  During the course of his appeal the veteran 
moved from Texas to Oklahoma, and for a time the Muskogee RO 
had jurisdiction over the case until he returned to Texas in 
January 2001.  As noted below, it now appears that he has 
recently moved to Louisiana.  In any event, the Houston RO 
currently  has jurisdiction over the veteran's claims.  

Procedural history

In an April 2001 decision, the Board issued a decision which 
denied entitlement to service connection for claimed 
residuals of Agent Orange exposure, specifically chloracne, 
cardiovascular disability, bipolar disorder, PTSD, diabetes 
mellitus and a disability of the lower extremities.  The 
veteran appealed the Board's April 2001 decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  

Prior to the promulgation of a decision by the Court, a 
Decision Review Officer at the Waco RO granted service 
connection for diabetes due to exposure to herbicides in 
service in a July 2002 decision; a 20 percent disability 
rating was assigned.  In a Memorandum Decision dated February 
8, 2005, the Court dismissed the veteran's claim as to 
entitlement to service connection for diabetes mellitus, as 
such had been granted by the RO in the above-mentioned July 
2002 rating decision.    

In a July 2002 statement, the veteran filed a notice of 
disagreement with the initial 20 percent disability rating 
assigned to his service-connected diabetes mellitus.  
The veteran also filed numerous other claims, including 
entitlement to service connection for coronary artery 
disease, a dental disability, PTSD and acne vulgaris; and a 
claim to reopen a previously denied claim of entitlement to 
service connection for loss of vision.  Those six claims were 
denied in an August 2002 RO rating decision, which the 
veteran appealed to the Board.  

In a March 2004 rating decision, the RO denied the following 
claims: entitlement to an earlier effective date for the 
grant of service connection for diabetes mellitus, 
entitlement to a temporary total disability rating based on 
claimed hospitalization/convalescence due to diabetes 
mellitus; entitlement to service connection for hearing loss, 
asthma, arthritis, epilepsy, bronchitis, endocarditis, a lump 
in the throat, bronchiectasis, bipolar disorder, a mass in 
the right lung, dysthesia of the left thigh, blackouts and 
dizziness, COPD, cardiovascular-renal disease with 
hypertension, respiratory cancer, Bell's palsy, acute and 
subacute peripheral neuropathy and chronic lymphocytic 
leukemia; and entitlement to TDIU.  
The veteran appealed that decision.

In a January 2005 rating decision, the RO denied service 
connection for sleep apnea.  The veteran also appealed that 
decision.  

In its Memorandum Decision dated February 8, 2005, the Court 
remanded the claims of entitlement to service connection for 
chloracne, cardiovascular disability, bipolar disorder, PTSD, 
diabetes mellitus and a disability of the lower extremities.  

The Board remanded the claims in November 2005 for additional 
evidentiary and procedural development.  The case has been 
returned to the Board for further appellate proceedings.

Clarification of issues on appeal

As evidenced above, this case has a complex procedural 
history.  When the claims folder reached the Board after the 
Court's February 2005 remand, there was only one appeal 
listed under the current docket number.  Further review, 
however, revealed that the veteran had numerous other issues 
as to which appeals had been perfected, with two additional 
docket numbers assigned.  

A review of the record indicated that a number of the 
veteran's claims were duplicative, with some merely stating a 
different theory of entitlement for the same claimed 
disability.  The Board notes that a new theory of causation 
does not constitute a new claim.  See Ashford v. Brown, 10 
Vet. App. 120, 123 (1997) [a different etiological theory 
underlying a claimed disorder does not constitute a new 
claim].  Therefore, in the interest of clarity, the Board has 
consolidated numerous issues which were certified as being on 
appeal.  See 38 C.F.R. § 19.35 (2006) [a VA Form 8, 
certification of appeal, is issued by an RO for 
administrative purposes only and does not confer or deprive 
the Board of jurisdiction of an issue].  The Board believes 
the issues currently on appeal are as stated on the first 
three pages of this action.  

For the sake of economy, the issues of entitlement to service 
connection for PTSD and bipolar disorder will be addressed 
together.  The Board also notes that the RO had incorrectly 
informed the veteran in June 2003 that his claims or 
entitlement to service connection for PTSD and bipolar 
disorder had been previously and finally denied by the RO.  
However, the decision the RO is referencing is February 1999 
rating action which denied entitlement to non service-
connected pension benefits.  The February 1999 decision 
listed PTSD and bipolar disorder as non service-connected 
disabilities, but that was not a determination of service 
connection for such.  Accordingly, the veteran's claim for 
entitlement to service connection for an acquired psychiatric 
disorder will be treated as an initial claim for service 
connection, rather than a claim to reopen.

The issues of entitlement to service connection for a 
respiratory disorder, a disability of the lower extremities, 
right submandibular lymphadenopathy with an asymmetrically 
enlarged right submandibular gland, osteoarthritic change of 
the right acromioclavicular joint and entitlement to TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the VA Appeals Management Center (AMC) 
in Washington, DC.

Issue not on appeal

In a July 2005 statement, the veteran submitted a claim of 
entitlement to service connection for bilateral peripheral 
neuropathy of the upper extremities, to include as due to 
service-connected type II diabetes mellitus.  That issue has 
not yet been addressed by the RO, and is referred to the RO 
for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 
398 (1995) [the Board does not have jurisdiction of issues 
not yet adjudicated by the RO].

Representation

The veteran was previously represented by the Texas Veterans 
Commission.  However, in July 2006 he submitted a document 
which indicated that he has moved from Texas to Louisiana.  
Accordingly, he revoked their power of attorney.  When asked 
about any new representative authorized to act on his behalf, 
the veteran responded "none, veteran only."  Therefore, the 
veteran has elected to proceed unrepresented.




FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the veteran's type II diabetes mellitus is manifested by use 
of insulin and diet restriction; regulation of activities is 
not shown.  

2.  The evidence does not show that the veteran's service-
connected type II diabetes mellitus is so exceptional or 
unusual that referral for extraschedular consideration by 
designated authority is required.

3.  The competent medical evidence of record indicates that 
the veteran has never been hospitalized due to his service-
connected diabetes mellitus, or required to undergo a period 
of convalescence due to such.

4.  Type II diabetes mellitus was initially diagnosed on May 
28, 1997.

5.  Competent medical evidence of record does not support a 
finding that chronic lymphocytic leukemia currently exists.

6.  Competent medical evidence of record does not support a 
finding that a disability involving blackouts and dizziness 
currently exists, to include epilepsy.  

7.  Competent medical evidence of record does not support a 
finding that Bell's palsy currently exists.

8.  Competent medical evidence of record does not support a 
finding that an acquired psychiatric disorder currently 
exists.

9.  Competent medical evidence of record does not support a 
finding that sleep apnea currently exists.

10.  Competent medical evidence of record does not support a 
finding that a skin disability currently exists. 

11.  Competent medical evidence of record does not support a 
finding that a dental disability currently exists.

12.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
military service and his currently diagnosed coronary artery 
disease, to include herbicide exposure therein.

13.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
service-connected type II diabetes mellitus and his currently 
diagnosed coronary artery disease.

14.  In November 1994, the Board denied the veteran's claims 
of entitlement to service connection for defective vision and 
left ear hearing loss on the basis that the record did not 
include competent medical evidence of current disability, 
proof of in-service disease or injury, or competent medical 
nexus of a relationship between current disability and in-
service disease or injury for either of the claims.

15.  The evidence associated with the claims folder 
subsequent to the Board's November 1994 decision is 
cumulative and redundant of the evidence of record at the 
time of the last prior final denial, and does not raise a 
reasonable possibility of substantiating the defective vision 
or left ear hearing loss claims.  


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for 
service-connected type II diabetes mellitus have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2006).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2006).

3.  A temporary total disability rating for service-connected 
diabetes mellitus based on a period of hospitalization or due 
to convalescence is not warranted.  
38 C.F.R. §§ 4.29, 4.30 (2006). 

4.  The correct effective date of the grant of service 
connection for type II diabetes mellitus is May 28, 1997, the 
date that the disability was initially identified.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.114, 3.400(p), 
3.816 (2006).

5.  Chronic lymphocytic leukemia was not incurred in or 
aggravated by service, nor may it be so presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).

6.  A disability involving blackouts and dizziness, to 
include epilepsy, was not incurred in or aggravated by 
service, nor may it be so presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2006).

7.  Service connection for Bell's palsy is not warranted.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2006).

8.  An acquired psychiatric disorder was not incurred in or 
aggravated by service, nor may it be so presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).

9.  Service connection for sleep apnea is not warranted.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2006).

10.  Service connection for a skin disability is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2006).

11.  Service connection for a dental disability is not 
warranted.  38 C.F.R. § 3.310 (2006).

12.  Coronary artery disease was not incurred in or 
aggravated by active military service, and may not be so 
presumed.  38 U.S.C.A. §§ 1110, 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

13.  Coronary artery disease is not proximately due to nor is 
the result of type II diabetes mellitus.  38 C.F.R. §3.310 
(2006). 

14.  The November 1994 Board decision denying service 
connection for defective vision and left ear hearing loss is 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 
(2006).

15.  Since the November 1994 Board decision, new and material 
evidence has not been received with respect to the veteran's 
claims of entitlement to service connection for defective 
vision and left ear hearing loss; therefore, the previously-
denied claims are not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. 
§ 3.156 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on thirteen of the issues on appeal.

As noted elsewhere in this decision, four of the veteran's 
service connection claims and his claim for TDIU are being 
remanded for additional action.

The Veterans Claims Assistance Act of 2000 (The VCAA)

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

As explained elsewhere in this decision, this standard does 
not apply to claims to reopen until such claims have in fact 
been reopened.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his increased rating claim a 
letter from the Appeals Management Center (AMC) [issued 
pursuant to the Board's November 2005 remand instructions] 
dated December 6, 2005.  

Specifically, the December 2005 VCAA letter informed the 
veteran that to satisfy his increased rating claim, he should 
submit evidence that his service-connected diabetes mellitus 
"has increased in severity."  

With respect to the veteran's claim for a temporary total 
evaluation, the RO sent the veteran a letter dated September 
8, 2003 informing him that to satisfy his claim he must 
submit medical evidence showing "you had surgery or received 
medical treatment for a service-connected disability which 
required a convalescence period of at least one month or 
hospitalization of at least 21 days."  

The Board notes that with respect to the veteran's earlier 
effective date claim, the facts in this case are not in 
dispute.  In Manning v. Principi, 16 Vet. App. 534 (2002), 
citing Livesay v. Principi, 15 Vet. App. 165 (2001), the 
Court held that the VCAA has no effect on an appeal where the 
law, and not the underlying facts or development of the 
facts, is dispositive of the matter.  The Board finds that 
such is the case as to the earlier effective date issue here 
on appeal.  Application of pertinent provisions of the law 
and regulations will determine the outcome.  No amount of 
additional evidentiary development would change the outcome 
of the earlier effective date claim; therefore no additional 
VCAA notice is necessary.  See also Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001) and Mason v. Principi, 16 Vet. App. 
129, 132 (2002) [VCAA not applicable "because the law as 
mandated by statute and not the evidence is dispositive of 
the claim"].  

With respect to the veteran's service connection claims, the 
December 2005 letter informed the veteran that to satisfy his 
claims on a secondary basis, he should submit evidence that 
"your service-connected disability either caused or 
aggravated your additional disability.  Medical records or 
medical opinions are required to establish this 
relationship."  With respect to direct service connection, 
prior-dated VCAA letters sent from the RO dated July 1, 2002; 
June 26, 2003; July 16, 2003; and August 8, 2003 detailed the 
evidentiary requirements for such claims, including evidence 
of "a relationship between your current disability and an 
injury, disease or event in service."  

With respect to the veteran's claims to reopen, the June 2003 
VCAA letter informed the veteran he should submit evidence 
that "raise a reasonable possibility, that when considered 
with all the evidence of record (both new and old), that the 
outcome (conclusion) would change.  The evidence can't simply 
be redundant (repetitive) or cumulative of that which we had 
when we previously decided your claim[s]."  The December 
2005 letter added that material evidence "must pertain to 
the reason your claim was previously denied."  As such, the 
veteran was advised of the bases for the previous denial to 
determine what evidence would be new and material to reopen 
the claims.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claims and advised of the 
provisions relating to the VCAA in the above-referenced 
letters from the RO and AMC.  Specifically, the veteran was 
advised in the December 2005 VCAA letter that VA is 
responsible for obtaining relevant records from any Federal 
agency, including records kept by VA treatment centers and 
the military.  The letters specifically informed the veteran 
that records from the following facilities had been received: 
Federal Bureau of Prisons (July 2002); the VAMC in Lufkin 
(June 2003, July 2003); the VAMC in Shreveport (June 2003); 
the VAMC in Dallas/Bonham (July 2003, August 2003); and the 
North Texas VAMC (September 2003).  With respect to private 
treatment records, all six VCAA letters included copies of VA 
Form 21-4142, Authorization and Consent to Release 
Information, and asked in the letters that the veteran 
complete this release so that VA could obtain private records 
on his behalf.  The July 2003, August 2003 and September 2003 
letters further emphasized: "You must give us enough 
information about your records so that we can request them 
from the person or agency that has them.  If the holder of 
the records declines to give us the records or asks for a fee 
to provide them, we'll notify you of the problem.  It's your 
responsibility to make sure we receive all requested records 
that aren't in the possession of a Federal department or 
agency" [Emphasis in originals].  The veteran was also 
advised in all six letters that VA medical examinations would 
be scheduled if necessary to make a decision on his claims.

The Board notes that the above-referenced December 2005 VCAA 
letter specifically requested of the veteran: "If there is 
any other evidence or information that you think will support 
your claim[s], please let us know.  If you have any evidence 
in your possession that pertains to your claim[s], please 
send it to us."  This request complies with the requirements 
of 38 C.F.R. § 3.159 (b) in that it informed the veteran that 
she could submit or identify evidence other than what was 
specifically requested by the RO.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  
With respect to all claims on appeal, element (1), veteran 
status, is not at issue.  Moreover, elements (4) and (5), 
degree of disability and effective date, are rendered moot 
via the RO's denial of the veteran's claims.  In other words, 
any lack advisement as to those two elements is meaningless, 
because a disability rating and effective date were not 
assigned.   

The veteran's increased rating claim was denied based on 
element (5), degree of disability, which as detailed above 
was provided to the veteran in the July 2003 and December 
2005 letters.  The veteran's temporary total disability claim 
was denied for elements not enumerated in Dingess.  Those 
elements were explained to the veteran in the September 2003 
letter as detailed above.  

The veteran's claims of entitlement to service connection and 
his claims to reopen were denied based on elements (2), 
existence of a disability, and (3), connection between the 
veteran's service and the claimed disability.  As explained 
above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to that crucial 
element in the July 2002, June 2003, August 2003 and December 
2005 letters.  As for the veteran's earlier effective date 
claim, the Board has already determined that disposition of 
this claim is based on evidence already of record.  In any 
event, Dingess notice pertains to notification of the 
evidentiary requirements to establish an effective date if 
the veteran's claims for service connection are granted.  
These are entirely different evidentiary requirements than 
those for the veteran's earlier effective date claim 
currently on appeal, as is detailed in the discussion below.  
Therefore, any type of notice sent to the veteran pursuant to 
Dingess would be irrelevant to the particular earlier 
effective date claim on appeal, and would only cause further 
unnecessary delay.  Therefore, the Board finds the veteran is 
not prejudiced by proceeding to a decision on his earlier 
effective date claim.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Because as discussed below the Board is denying the veteran's 
claims, elements (4) and (5) remain moot.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.  

Moreover, the veteran is obviously aware of what is required 
of him and of VA.  In addition, he has made it more than 
clear that he desires no additional VCAA notice when he 
stated: "Enough of the monthly letters requesting info. . . 
These monthly requests are delaying and time consuming, my 
health and welfare are continuously being placed in jeaporty 
[sic] by these requests."  See the veteran's undated 
statement, received at the Board on August 18, 2003.  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz, supra [VCAA notice not required where there is 
no reasonable possibility that additional development will 
aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the RO has obtained reports of private and VA 
treatment of the veteran, which will be discussed further 
below.  Additionally, the veteran was afforded VA 
examinations in May 1997, July 2002, June 2004 and May 2006.  
The reports of these examinations reflect that the examiners 
reviewed the veteran's past medical history, recorded his 
current complaints, conducted appropriate physical and 
psychiatric examinations and rendered appropriate diagnoses 
and opinions.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the VCAA and that no further actions 
need be undertaken on the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
has declined the option of a personal hearing. 

Accordingly, the Board will proceed to a decision as to 
thirteen of the issues on appeal. 

The first three issues all involve the veteran's service-
connected diabetes mellitus.

1.  Entitlement to an increased disability rating for 
service-connected type II diabetes mellitus, currently 
evaluated as 20 percent disabling.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

Diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated, is assigned a 
100 percent disability rating.  Diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated, is assigned a 60 
percent disability rating.  Diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities is 
assigned a 40 percent disability rating, while diabetes 
mellitus requiring insulin and restricted diet, or use of an 
oral hypoglycemic agent and a restricted diet, is assigned a 
20 percent disability rating.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2006).

In addition, the regulations stipulate that compensable 
complications of diabetes are to be evaluated separately 
unless they are part of the criteria used to support a 
100 percent disability evaluation, with noncompensable 
complications to be considered as part of the diabetic 
process under Diagnostic Code 7913.  
See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  

Analysis

The veteran seeks an increased disability rating for his 
service-connected type II diabetes mellitus, which is 
currently evaluated as 20 percent disabling under Diagnostic 
Code 7913.  

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  
In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO, 
Diagnostic Code 7913.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).

Diagnostic Code 7913 is deemed by the Board to be the most 
appropriate code, primarily because it pertains specifically 
to the disability at issue (diabetes mellitus) but also 
because it provides specific guidance as to how symptoms of 
this disability are to be evaluated.  The Board can identify 
nothing in the evidence to suggest that another diagnostic 
code would be more appropriate, and the veteran has not 
requested that another diagnostic code should be used.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 7913, with 
reference to other diagnostic codes as appropriate as 
required by the diagnostic criteria set forth therein.

Schedular rating

The schedular criteria have been set forth in the law and 
regulations section above.  As noted therein, compensable 
complications of diabetes are to be evaluated separately, 
with noncompensable complications to be considered as part of 
the diabetic process.  See 38 C.F.R. § 4.119, Diagnostic Code 
7913, Note (1).  

Accordingly, the Board will initially review the evidence to 
determine whether any additional separate disability ratings 
may be assigned.  This requires analysis of the severity of 
any identified complications of diabetes in order to 
ascertain whether such complications are compensable.  

The Board refers in passing to the provisions of 38 C.F.R. § 
4.25 (2006), which provide that separate disabilities arising 
from a single disease entity are to be rated separately.  See 
also Esteban v. Brown, 6 Vet. App. 259 (1994) [a veteran is 
entitled to separate disability ratings if symptomatology 
associated with of a service-connected disability is distinct 
and separate].  However, the Board believes that the specific 
provisions of 38 C.F.R. § 4.119, Diagnostic Code 7913, Note 
(1) control in this case because the specific (§ 4.119) 
trumps the general (§ 4.25).  See Kowalski v. Nicholson, 
19 Vet. App. 171 (2005).  The diagnostic code pertaining to 
diabetes specifically contemplates the situation here 
present, namely manifestations of the service connected 
diabetes which could conceivably be separately rated but 
which the medical evidence demonstrates are noncompensable.  

The veteran has evidenced erectile dysfunction, and was 
granted service connection for such, secondary to the 
diabetes mellitus.  A noncompensable disability rating was 
assigned; however, special monthly compensation for loss of 
use of creative organ was granted.  See 38 U.S.C.A. § 1114(k) 
(West 2002).  

Pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7522, the 
veteran does not warrant a compensable disability rating for 
erectile dysfunction, as complete loss of erectile power is 
not clinically demonstrated; rather, the medical evidence 
indicates that there exists a moderate loss of function.  
See, e.g., the May 2006 VA examination report.

As for diabetic retinopathy, though the veteran has 
complained of blurriness of vision, the May 2006 VA examiner 
specifically found that the veteran's eyes to be normal.  
There were also no pertinent findings as to diabetic 
retinopathy in previous VA diabetes mellitus examinations 
completed in May 1997 and July 2002.

The veteran has argued that he evidences diabetic peripheral 
neuropathy and coronary artery disease as a result of his 
service-connected diabetes mellitus.  However, the May 2006 
VA examiner specifically found no evidence of diabetic 
neuropathy upon physical examination of the veteran.  
Although coronary artery disease has been diagnosed, both the 
May 2006 and June 2004 VA examiners specifically indicated 
that such was not related to the veteran's service-connected 
diabetes mellitus.  The veteran has presented no competent 
medical evidence to the contrary.  Accordingly, based on the 
medical evidence of record, separate evaluations for 
peripheral neuropathy and coronary artery disease are not 
warranted.
 
Finally, the veteran's VA outpatient treatment records 
indicate a diagnosis of hypertension.  However, at the time 
of the July 2002, June 2004 and May 2006 VA examinations the 
veteran did not exhibit symptoms of hypertension.  In any 
event, there is no evidence that any hypertension that may 
exist is related to the service-connected diabetes mellitus.  
Indeed, the July 2002 VA examiner commented that the 
veteran's diagnosis of hypertension preceded his diagnosis of 
diabetes, implying that there was no relationship between the 
two.  Accordingly, a separate evaluation for hypertension is 
also not warranted.

To the extent that the veteran himself contends that he has 
various conditions and that such conditions are related to 
the service-connected diabetes mellitus, it is well 
established that lay persons without medical training, such 
as the veteran, are not competent to comment on medical 
matters.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].

There appear to be no other complications of diabetes 
identified in the medical reports, and the veteran and his 
representative have pointed to none.

In short, separate disability ratings may not be assigned 
under 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  The 
Board must now ascertain whether a disability rating greater 
than 20 percent can be awarded for the veteran's diabetes 
mellitus by applying the schedular criteria.  

As has been discussed in the law and regulations section 
above, in order for a 40 percent disability rating to be 
awarded, the service-connected diabetes mellitus must require 
insulin, a restricted diet, and regulation of activities.  
These criteria are conjunctive; all three elements must be 
met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) 
[use of the conjunctive "and" in a statutory provision 
meant that all of the conditions listed in the provision must 
be met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) 
[only one disjunctive "or" requirement must be met in order 
for an increased rating to be assigned].  

The Board additionally notes that, unlike the criteria for a 
20 percent rating, use of an oral hypoglycemic agent is not 
interchangeable with use of insulin for a 40 percent 
disability rating.

VA outpatient treatment records indicate that the veteran 
began using insulin in September 2003, and this was confirmed 
by the June 2004 and May 2006 VA examiners.  Additionally, VA 
outpatient records show that the veteran has been placed on a 
restricted diet due to service-connected diabetes.  Thus, the 
first two of the three criteria for a 40 percent rating have 
been met.

With respect to restriction of activity, despite the 
veteran's arguments to the contrary, the May 2006 VA examiner 
indicated that the veteran had "no functional impairment" 
as a result of his service-connected diabetes mellitus.  This 
finding is consistent with the June 2004 and July 2002 VA 
examination reports, which indicate no restriction of 
activity.  Indeed, the veteran indicated to the May 2006 VA 
examiner that he was currently employed as a truck driver, 
and that he walked 1.7 miles daily for exercise.  

Crucially, the record on appeal reveals, and the veteran has 
identified, no medical record which indicates that his 
activities are in any way restricted on physicians' orders 
due to the diabetes mellitus. Indeed, the July 2006 
examination report indicates that his exercise has increased, 
evidently due to doctors' orders, after coronary artery 
bypass surgery in 2005. 

There is no competent medical evidence to the contrary.  The 
medical records are thus absent for restriction of activity 
due to service-connected type II diabetes mellitus, and the 
criteria for a 40 percent disability rating are not met or 
approximated for that reason.  

The Board further notes in passing that there is not even a 
hint of any pathology attributable to diabetes mellitus which 
would call for the assignment of even higher disability 
ratings (i.e. 60 percent and 100 percent), and the veteran 
does not appear to so contend.

The Board therefore finds that no basis exists for the 
assignment of a rating in excess of 20 percent for diabetes 
under Diagnostic Code 7913.    



Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In the instant case, the medical evidence, in particular the 
VA examination reports from July 2002, June 2004 and May 
2006, shows that throughout the appeal period the veteran's 
activity has never been restricted due to service-connected 
diabetes mellitus.  Accordingly, there is no basis for 
awarding the veteran disability rating other than the 
currently assigned 20 percent for type II diabetes mellitus 
at any time from May 28, 1997.

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2006), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

In the November 2003 SOC, the RO considered the veteran's 
entitlement to an extraschedular rating.  The Board will, 
accordingly, consider the provisions of 38 C.F.R. 3.321(b)(1) 
(2006) in connection with the issue on appeal.  
See VAOPGCPREC 6-96 (August 16, 1996); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).

There is no evidence of an unusual clinical picture, symptoms 
which are out of the ordinary, or any other factor which 
could be characterized as exceptional or unusual regarding 
the veteran's diabetes mellitus.  

With respect to frequent hospitalization, there is no 
evidence of hospitalization for the veteran's diabetes 
mellitus in the recent or remote past.  

With respect to marked interference with employment, the 
veteran is currently 59 years old.  He indicated to the May 
2006 VA examiner that he works as a truck driver.  As 
detailed above, the veteran has not been restricted in 
activity due to his service-connected diabetes, and there is 
no indication from the medical evidence of record that his 
service-connected diabetes mellitus markedly interferes with 
his ability to work beyond that which is contemplated in his 
currently assigned 20 percent disability rating.  Again, the 
May 2006 VA examiner indicated the veteran had no functional 
limitations due to service-connected diabetes mellitus.  

Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 
4 Vet. App. 361, 363 (1993) [noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired].

In short, the Board has been unable to identify any factor 
consistent with an exceptional or unusual disability picture 
with respect to the veteran's service-connected diabetes 
mellitus.  Accordingly, referral for extraschedular 
evaluation is not warranted in this case.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence does not support the 
veteran's claim of entitlement to an increased rating for his 
service-connected type II diabetes mellitus.  Despite 
arguments by the veteran's representative, the benefit of the 
doubt rule is not for application because the evidence is not 
in relative equipoise.  The benefit sought on appeal is 
accordingly denied.

2.  Entitlement to a temporary total disability rating for 
service-connected diabetes mellitus based on a period of 
hospitalization or due to convalescence.

Relevant law and regulations

Under the applicable criteria, a total disability rating (100 
percent) will be assigned without regard to other provisions 
of the rating schedule when it is established that a service-
connected disability has required VA hospital treatment for a 
period in excess of 21 days.  See 38 C.F.R. § 4.29 (2006).

The provisions of 38 C.F.R. § 4.30 pertaining to temporary 
total evaluations based upon convalescence provide that a 
total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge or 
outpatient release that entitlement is warranted.  Total 
ratings will be assigned under this section if treatment of a 
service-connected disability resulted in:

(1) Surgery necessitating at least one month of 
convalescence.

(2) Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited).

(3) Immobilization by cast, without surgery, of one major 
joint or more.



Analysis

The veteran has not submitted competent medical evidence that 
he has ever been hospitalized as a result of his service-
connected type II diabetes mellitus, or that he has required 
a period of convalescence due to such.  As was alluded to 
above, he underwent bypass surgery for cardiovascular disease 
in July 2005, but there is nothing in the record which 
indicates that diabetes mellitus was the cause of the 
surgery.  [The veteran has contended that the diabetes 
mellitus is the cause of the cardiovascular disease; the 
Board is denying that claim below.]  

The veteran has been accorded ample opportunity to present 
medical evidence in support of his claim; he has failed to do 
so.  See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].  

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence does not support the 
veteran's claim of entitlement to a temporary total 
evaluation based on a period of hospitalization or due to 
convalescence due to service-connected diabetes mellitus.  
The benefit sought on appeal is accordingly denied.

3.  Entitlement to an effective date earlier than May 28, 
1997 for the grant of service connection for type II diabetes 
mellitus.

Relevant law and regulations

Effective dates- in general

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim shall 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 
2002); 
38 C.F.R. § 3.400 (2006).

Effective dates - Nehmer class members

Effective dates for disability compensation awarded to Nehmer 
class members is set forth at 38 C.F.R. § 3.381.  Under that 
regulation, a Nehmer class member is a Vietnam veteran who 
has a covered herbicide disease.  Covered herbicide diseases 
include Type 2 Diabetes [also known as type II diabetes 
mellitus or adult-onset diabetes)].  See 38 C.F.R. § 
3.381(b).

Under 38 C.F.R. § 3.381, if a Nehmer class member is entitled 
to disability compensation for a covered herbicide disease, 
the effective date of the award will be as follows:

(1)  If VA denied compensation for the same covered herbicide 
disease in a decision issued between September 25, 1985 and 
May 3, 1989, the effective date of the award will be the 
later of the date VA received the claim on which the prior 
denial was based or the date the disability arose, except as 
otherwise provided in paragraph (c)(3) of this section.  A 
prior decision will be construed as having denied 
compensation for the same disease if the prior decision 
denied compensation for a disease that reasonably may be 
construed as the same covered herbicide disease for which 
compensation has been awarded.  Minor differences in the 
terminology used in the prior decision will not preclude a 
finding, based on the record at the time of the prior 
decision, that the prior decision denied compensation for the 
same covered herbicide disease.

(2)If the class member's claim for disability compensation 
for the covered herbicide disease was either pending before 
VA on May 3, 1989, or was received by VA between that date 
and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered disease, the effective date of the award will be the 
later of the date such claim was received by VA or the date 
the disability arose, except as otherwise provided in 
paragraph (c)(3) of this section.  

[It is noted that the effective date for the regulation which 
added diabetes mellitus as a disease presumptively due to in-
service exposure to herbicides is May 8, 2001.  
See Liesegang v. Secretary of Veterans Affairs, 312 F.3d 1368 
(Fed. Cir. 2002)].

A claim will be considered a claim for compensation for a 
particular covered herbicide disease if:

(i) The claimant's application and other supporting 
statements and submissions may reasonably be viewed, under 
the standards ordinarily governing compensation claims, as 
indicating an intent to apply for compensation for the 
covered herbicide disability; or (ii) VA issued a decision on 
the claim, between May 3, 1989 and the effective date of the 
statute or regulation establishing a presumption of service 
connection for the covered disease, in which VA denied 
compensation for a disease that reasonably may be construed 
as the same covered herbicide disease for which compensation 
has been awarded.

(3)  If the class member's claim referred to in paragraph 
(c)(1) or (c)(2) of this section was received within one year 
from the date of the class member's separation from service, 
the effective date of the award shall be the day following 
the date of the class member's separation from active 
service.

(4)  If the requirements of paragraph (c)(1) or (c)(2) of 
this section are not met, the effective date of the award 
shall be determined in accordance with §§ 3.114 and 3.400.

38 C.F.R. § 3.816(c) (2006).

Analysis

The veteran is also seeking an effective date earlier than 
the currently assigned 
May 29, 1997 for service connection for diabetes mellitus.

In this case, the veteran is a "Nehmer class member" within 
the meaning of 38 C.F.R. § 3.816(b)(1) and has a "covered 
herbicide disease" [i.e., diabetes mellitus] within the 
meaning of 38 C.F.R. § 3.816(b)(2).  A review of the record 
indicates that VA never denied a claim of service connection 
for diabetes mellitus from the veteran between September 25, 
1985 and May 3, 1989.  The veteran does not contend 
otherwise. Thus, an earlier effective date is not warranted 
under 
38 C.F.R. § 3.816(c)(1).

The veteran did, however, submit a claim for diabetes 
mellitus between May 3, 1989 and May 8, 2001, the effective 
date for the regulation which added diabetes mellitus as a 
disease presumptively due to in-service exposure to 
herbicides.  
See Liesegang, supra.  Review of the claims folder indicates 
that entitlement to service connection for diabetes was first 
denied by the RO in a July 1992 rating action.  Thus, the 
veteran's earlier effective date claim is examined under 38 
C.F.R. § 3.816(c)(2), and not in accordance with §§ 3.400 and 
3.114 (effective dates based on liberalizing legislation).  
See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) [the 
specific trumps the general].

In this case, there is no evidence that the veteran filed a 
claim for entitlement to service connection for diabetes 
mellitus within one year of separation from service, so 
38 C.F.R. § 3.816 (c)(3) is inapplicable to the veteran's 
claim.  Therefore, the Board must employ the later of the 
date the claim was received by VA and the date the disability 
arose.
 
The veteran filed a claim for diabetes mellitus in 1992.  As 
for the date the disability arose, although the veteran filed 
a claim in 1992, there was no evidence that diabetes mellitus 
in fact existed at the time.  Diabetes mellitus was first 
evidenced during VA examination on May 28, 1997.  [As is 
discussed elsewhere in this decision, the veteran has filed 
numerous claims without a scintilla of evidence that the 
claimed disabilities in fact existed.]  

Therefore, the RO correctly assigned May 28, 1997 as the 
proper effective date for service connection for type II 
diabetes mellitus.  The benefit sought on appeal is 
accordingly denied.



4.  Entitlement to service connection for chronic lymphocytic 
leukemia, to include as secondary to herbicide exposure.  

5.  Entitlement to service connection for a disorder 
manifested by blackouts and dizziness, to include epilepsy.

6.  Entitlement to service connection for Bell's palsy, to 
include as secondary to service-connected diabetes mellitus 
and herbicide exposure.

7.  Entitlement to service connection for an acquired 
psychiatric disorder, to include bipolar disorder and PTSD.

8.  Entitlement to service connection for sleep apnea.

9.  Entitlement to service connection for a skin disability, 
to include as secondary to herbicide exposure.

10.  Entitlement to service connection for a dental 
disability, claimed as secondary to service-connected 
diabetes mellitus.

Because these claims involve the application of the same law 
to similar facts, for the sake of economy the Board will 
address them together.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

For certain chronic disorders, including leukemia, epilepsies 
and psychoses, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2006).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.
See Brammer v. Derwinski, 3 Vet. App. 233, 255 (1992). 

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2006).

The diseases which are deemed associated with herbicide 
exposure include chloracne, chronic lymphocytic leukemia and 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea).  See 38 C.F.R. § 3.309(e) (2006).



Combee considerations

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit (the Federal Circuit) held that when a 
veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), 
reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).  
As such, the Board must not only determine whether the 
veteran has a disability which is recognized by VA as being 
etiologically related to prior exposure to herbicide agents 
that were used in Vietnam, see 38 C.F.R. § 3.309(e) but must 
also determine whether his current disability is the result 
of active service under 38 U.S.C.A. § 1110 and 38 C.F.R. 
§ 3.303(d).

Secondary service connection

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2006); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.  With respect to 
secondary service connection, a similar analysis applies.  
There must be (1) evidence of a current disability; (2) 
evidence of a service-connected disability; and (3) medical 
nexus evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).



Analysis

Initial matter- character of discharge for second period of 
service

The Board first notes that discharge from a period of service 
from July 1975 to December 1986 was found by the Department 
of the Army in General Court-Martial Order Number 23, dated 
October 21, 1985, to have been under dishonorable conditions, 
and is a bar to payment of VA benefits with regard to any 
such benefits that would accrue for service during that 
period.  See 38 C.F.R. § 3.312(b) (2006).  Therefore, only 
the veteran's period of active service from May 1966 to May 
1968 will be considered in the adjudication of the veteran's 
service connection claims. 

Direct service connection 

With respect to Hickson element (1), current disability, 
there is no medical evidence which supports a conclusion that 
chronic lymphocytic leukemia, a disability manifested by 
blackouts and dizziness (to include epilepsy), Bell's palsy, 
an acquired psychiatric disorder, sleep apnea or a skin 
disability currently exist.  [The Board notes that with 
respect to the veteran's dental claim, he has only claimed 
such on a secondary basis; accordingly, that issue will only 
be addressed in the secondary service connection portion 
below].  The veteran's most recent VA examination report 
dated May 2006 is negative for these disabilities, as are the 
veteran's recent VA outpatient records.  

The Board notes that one of the veteran's May 1997 VA 
examination report notes a "history of Bell's palsy."  
However, such does not indicate the presence of Bell's palsy 
at the time of the examination.  See Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999) [service connection may not be 
granted for a diagnosis of a disability by history].  In any 
event, the subsequent-dated VA examination reports are 
negative for a diagnosis of Bell's palsy.

With respect to the veteran's claim for an acquired 
psychiatric disorder, the May 1997 VA examiner diagnosed the 
veteran with "history of bipolar disorder".  
As detailed above, such does not indicate the current 
presence of bipolar disorder.  See Sanchez-Benitez, supra.  
Moreover, the veteran was given a specific PTSD examination 
in May 1997 which was negative for any acquired psychiatric 
disability.  Significantly, subsequent dated VA examination 
reports and outpatient records are negative for an acquired 
psychiatric disability, to include bipolar disorder and PTSD.  

The May 1997 VA examiner diagnosed the veteran with 
"antisocial personality disorder; personality disorder NOS 
with narcissistic, paranoid, and avoidant features."  
However, governing regulations provide that personality 
disorders are not diseases within the meaning of applicable 
legislation providing for payment of VA disability 
compensation benefits.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 
(2006); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996), 
and cases cited therein.  Although the Board has no reason to 
doubt that the veteran has a personality disorder, such 
cannot be considered to be a disability for the purpose of 
granting service connection therefor.

With respect to the veteran's claim for sleep apnea, the 
Board notes that a September 2004 VA treatment record 
indicates "possible obstructive sleep apnea."  However, 
this amounts to a speculative diagnosis.  The Court has held 
that medical opinions, which are speculative, general or 
inconclusive in nature, cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The Board thus places little weight of 
probative value on the September 2004 "diagnosis."  

The veteran was asked to present for further sleep studies, 
for which he failed to appear and did not furnish good cause 
for said failure.  The Board must emphasize for the veteran 
that the Court has held that the duty to assist "is not 
always a one-way street" and that, "[i]f a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190 (1991), at 193.

As the record now stands, there is no diagnosis of sleep 
apnea, and Hickson element (1) is not satisfied as to that 
claimed disability.

Finally, with respect to the veteran's skin claim, the May 
2006 VA examiner noted that the veteran had mild pitting acne 
scars on the back, but that his skin otherwise appeared 
normal upon physical examination.  No diagnosis of a skin 
disability was made.

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).  

In short, the competent medical evidence of record is 
negative for chronic lymphocytic leukemia, a disability 
manifested by blackouts and dizziness (to include epilepsy), 
Bell's palsy, an acquired psychiatric disorder, sleep apnea 
and a skin disability.  There is no medical evidence to the 
contrary.  The veteran has been accorded ample opportunity to 
present medical evidence in support of his claims; he has 
failed to do so.  See 38 U.S.C.A. § 5107(a) [it is the 
claimant's responsibility to support a claim for VA 
benefits].

To the extent that the veteran himself believes that chronic 
lymphocytic leukemia, a disability manifested by blackouts 
and dizziness (to include epilepsy), Bell's palsy, an 
acquired psychiatric disorder, sleep apnea and a skin 
disability exist, it is now well established that lay persons 
without medical training, such as the veteran, are not 
competent to comment on medical matters such as diagnosis, 
date of onset or cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 491, 494-5 (1992) see also 38 C.F.R. § 
3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  The statements offered by him in 
support of his own claims are not competent medical evidence 
and do not serve to establish the existence of any of the 
claimed current disabilities.  The fact of the matter is that 
no such disabilities have been clinically identified.

In the absence of any diagnosed chronic lymphocytic leukemia, 
a disability manifested by blackouts and dizziness (to 
include epilepsy), Bell's palsy, an acquired psychiatric 
disorder, sleep apnea and a skin disability, service 
connection may not be granted.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist].  Accordingly, Hickson 
element (1) has not been met for the claims, and they fail on 
this basis alone.

For the sake of brevity, the Board will not discuss Hickson 
elements (2) and (3), as service connection may not be 
granted without evidence of a current disability.

Secondary service connection and presumptive service 
connection 

The Board notes that without evidence of a current 
disability, the veteran is not entitled to either presumptive 
service connection (based on presumed exposure to 
herbicides), or secondary service connection (based on 
service-connected diabetes mellitus) for any of the above 
claimed conditions, as these theories both require the 
existence of a current disability.  

With respect to the veteran's dental claim, as noted above he 
has claimed such are "directly related to diabetes."  See 
the April 2, 2003 notice of disagreement; see also an undated 
statement received at the RO on May 21, 2003.  

With respect to Wallin element (1), current disability, as 
with the claims discussed on a direct basis above, there is 
no medical evidence which supports a conclusion that the 
veteran has a current dental disability.  To the extent that 
the veteran himself believes that a dental disability 
currently exists, it is now well established that lay persons 
without medical training, such as the veteran, are not 
competent to comment on medical matters such as diagnosis, 
date of onset or cause of a disability.  See Espiritu, supra; 
see also 38 C.F.R. § 3.159 (a)(1), supra.  The statements 
offered by him in support of his own claim are not competent 
medical evidence and do not serve to establish the existence 
of a current dental disability.  The fact of the matter is 
that no such disability has been clinically identified.

In the absence of any diagnosed dental disability, service 
connection may not be granted.  See Degmetich, supra; Gilpin, 
supra.  Accordingly, Wallin element (1) has not been met for 
the dental claim, and it fails on this basis alone.

For the sake of brevity, the Board will not discuss Wallin 
elements (2) and (3), as service connection may not be 
granted without evidence of a current disability.

Conclusion

In summary, for the reasons and bases which have been 
expressed above, the Board concludes that the preponderance 
of the evidence is against these claims in the absence of 
current disability.  The benefit of the doubt rule 
accordingly need not be applied.  The veteran's claims of 
entitlement to service connection for chronic lymphocytic 
leukemia, a disability manifested by blackouts and dizziness 
(to include epilepsy), Bell's palsy, an acquired psychiatric 
disorder, sleep apnea, a skin disability and a dental 
disability are accordingly denied.   

11.  Entitlement to service connection for a cardiovascular-
renal disorder, to include as secondary to service-connected 
type II diabetes mellitus and herbicide exposure.

Relevant law and regulations

The law and regulations pertinent to service connection are 
detailed above and need not be repeated for the sake of 
brevity, except to note that for certain chronic disorders, 
including cardiovascular-renal disease, service connection 
may be granted if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2006).

Analysis

As with the other service connection issues already addressed 
above, only the veteran's period of active service from May 
1966 to May 1968 will be considered in the adjudication of 
these two claims, as the veteran's second period of service 
was under dishonorable conditions.  See 38 C.F.R. § 3.312(b) 
(2006).  

Direct service connection

As detailed above, in order to establish service connection 
for the claimed disorder on a direct basis, there must be (1) 
medical evidence of a current disability; (2) evidence of the 
in-service incurrence or aggravation of a disease or injury 
or evidence of a service-connected disability; and (3) 
medical evidence of a nexus between (1) and (2).  See 
Hickson, supra.

With respect to Hickson element (1), a competent diagnosis of 
coronary artery disease is of record.  Hickson element (1) 
has therefore been met for the claim.

With respect to Hickson element (2), disease or injury in 
service, the medical evidence does not establish that 
coronary artery disease existed in service.  In particular, 
the veteran's May 1968 separation examination was negative 
for complaints or diagnosis of heart disease in service.

The Board notes at this point that the one year statutory 
presumption for cardiovascular-renal disease found in 
38 C.F.R. § 3.309(a) is not for application, as coronary 
artery disease was first clinically evidenced decades after 
the one-year presumptive period for service connection.  
Additionally, coronary artery disease is not among the 
diseases listed in 38 C.F.R. § 3.309(e) for presumptive 
service connection based on herbicide exposure.

Accordingly, Hickson element (2), in-service disease or 
injury, has not been met as to the cardiovascular claim, and 
it fails on that basis alone.

With respect to Hickson element (3), medical nexus, the May 
2006 VA examiner indicated that the veteran's coronary artery 
disease was not a result of herbicide exposure in Vietnam.

 The veteran has submitted no competent medical nexus opinion 
relating his currently diagnosed coronary artery disease 
directly to his military service, to include herbicide 
exposure therein, and none otherwise appears of record.  It 
is the veteran's responsibility to support his claim with 
appropriate evidence.  See 38 U.S.C.A. § 5107(a), supra.  He 
has not done so.

To the extent that the veteran himself contends that a 
medical relationship exists between his military service and 
his current coronary artery disease, his opinions are 
entitled to no weight of probative value.  See Espiritu, 
supra; see also 38 C.F.R. § 3.159 (a)(1) (2006), supra.  The 
statements offered in support of the veteran's claim by him 
are not competent medical evidence and do not serve to 
establish a medical nexus.  

Accordingly, Hickson element (3) has also not been met, and 
the veteran's claim also fails on this basis.

Secondary service connection

As noted above, in order to establish service connection for 
a claimed disability on a secondary basis, there must be (1) 
medical evidence of a current disability; (2) a service-
connected disability; and (3) medical evidence of a nexus 
between the service-connected disease or injury and the 
current disability.  See Wallin, supra. 

With respect to Wallin element (1), medical evidence of a 
current disability, as noted in the discussion of direct 
service connection, a competent diagnosis of coronary artery 
disease is of record.  Accordingly, Wallin element (1) is 
satisfied for the claim.  

With respect to Wallin element (2), a service-connected 
disability, the veteran is currently service-connected for 
type II diabetes mellitus.  Wallin element (2) is accordingly 
satisfied for the claim.  

[The Board observes in passing that the veteran is also 
service-connected for residuals of a shell fragment wound 
scar and erectile dysfunction.  However, his contentions only 
concern the service-connected diabetes mellitus, and there is 
of record no evidence which suggests that any relationship 
exists.]

With respect to crucial Wallin element (3), the question 
presented, i.e. the relationship, if any, between the 
veteran's claimed disability and his service-connected 
diabetes, is essentially medical in nature.  The Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  

The May 2006 VA examiner found that the veteran's "coronary 
heart disease is less likely than not related to the diabetes 
mellitus as it preceded the latter condition."  
Additionally, the July 2002 VA examiner found that there was 
no evidence that the veteran's coronary artery disease was in 
any way influenced or aggravated by his service-connected 
diabetes, and the June 2004 VA specifically found that the 
veteran's coronary artery disease was not related to service-
connected diabetes, but instead dyslipidemia and other 
constitutional factors. 

There is no competent medical evidence in the claims folder 
contrary to these findings.  As was described in the Board's 
VCAA discussion above, the veteran has been accorded ample 
opportunity to secure and present medical nexus evidence in 
his favor.  If the veteran felt the VA opinions were wrong, 
he could have submitted another medical nexus opinion; he did 
not do so.  See 38 U.S.C.A. § 5107(a), supra. 

To the extent that the veteran himself believes that there is 
a medical nexus between his current coronary artery disease 
and his service-connected diabetes, it is now well 
established that lay persons without medical training, such 
as the veteran, are not competent to comment on medical 
matters such as cause of a disability.  
See Espiritu, supra.  

Accordingly, Wallin element (3) has not been met, and the 
veteran's claim of entitlement to secondary service 
connection for coronary artery disease fails on this basis.


Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
coronary artery disease, to include consideration on both a 
direct (including as a result of herbicide exposure) and 
secondary basis (claimed as due to the service-connected 
diabetes mellitus).  The benefit sought on appeal is 
accordingly denied.

12.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously denied claim of 
entitlement to service connection for defective vision.

13.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously-denied claim of 
entitlement to service connection for left ear hearing loss, 
to include as secondary to service-connected diabetes 
mellitus.

Relevant law and regulations

The law and regulations generally pertaining to service 
connection have been set out above and will not be repeated.  
The presumptive provisions of 38 C.F.R. § 3.309(a) pertain to 
sensorineural hearing loss.

Finality/new and material evidence

In general, decisions by the Board are final.  38 U.S.C.A. § 
7104 (West 2002); 
38 C.F.R. §§ 3.104, 20.1100 (2006).  Pursuant to 38 U.S.C.A. 
§ 5108, a finally disallowed claim may be reopened when new 
and material evidence is presented or secured with respect to 
that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2006)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the earlier of the veteran's two 
claims to reopen was initiated in July 2002, the claims will 
be adjudicated by applying the revised section 3.156, 
discussed in the paragraph immediately following.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claims.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claims sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claims.  See 38 C.F.R. § 3.156(a) (2006).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The veteran's prior claims of entitlement to service 
connection for defective vision and left ear hearing loss 
were denied by the Board in November 1994, on that basis that 
he had submitted no evidence of current disability, in 
service disease or injury, or a competent nexus evidence of a 
relationship between the two for either claim. 

The Board noted that the veteran's service medical records 
were negative for hearing or eye disease or injury, including 
his May 1968 separation examination.  The Board specifically 
indicated with respect to the veteran's defective vision 
claim that though the veteran had received prescription 
glasses in service, refractive error of the eye was not 
considered a "disease" for purposes of VA compensation.  
See 38 C.F.R. §§ 3.303(c) § 4.9 (2006); see also Winn, supra.  
Additionally, the board observed that the veteran's hearing 
was within normal limits during his June 1969 VA examination, 
and there was no evidence that hearing loss existed within 
one year of his separation from service.  Finally, the Board 
noted that the veteran failed to submit evidence of current 
left ear hearing loss or defective vision.

The November 1994 Board decision is final.  See 38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1100 (2006).  As explained 
above, the veteran's claims for service connection for 
defective vision and left ear hearing loss may only be 
reopened if he submits new and material evidence.  See 38 
U.S.C.A. § 5108; Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  

Therefore, the Board's inquiry will be directed to the 
question of whether any additionally submitted (i.e. after 
November 1994) evidence bears directly and substantially upon 
the specific matter under consideration, namely: (1)  
evidence of a current left ear or eye disability; (2) 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.156 (2006).

The Board emphasizes that there must be new and material 
evidence as to each and every aspect of the claim which was 
lacking at the time of the last final denial in order for 
there to be new and material evidence to reopen the claim.  
See Evans v. Brown, 9 Vet. App. 273 (1996).  

After reviewing the record, and for reasons expressed 
immediately below, the Board is of the opinion that new and 
material evidence sufficient to reopen the claims of 
entitlement to service connection for defective vision and 
left ear hearing loss has not been received.  

In this case the evidence added to the veteran's claims 
folder since that time consists of VA outpatient records, VA 
examination reports and the veteran's numerous written 
statements.  

The claims folder contains recent VA medical records which 
document ongoing medical treatment for unrelated medical 
problems.  These records do not indicate whether the veteran 
has current defective vision and/or left ear hearing loss.
VA examination of the veteran's eyes in May 1997, July 2002 
and May 2006 was normal.  No audiometric testing was 
conducted, and there is no reason for belief that such was 
medically called for.  

The veteran in essence contends that he has vision and 
hearing loss which is related to his military service.  Such 
contentions are cumulative and redundant of statements made 
prior to the November 1994 Board decision, and accordingly 
are not new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 
(1992).  

Moreover, lay persons without medical training, such as the 
veteran, are not competent to opine on medical matters such 
as diagnosis and etiology.  See Espiritu, supra.  Indeed, in 
Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted that 
laypersons are not competent to offer medical opinions and 
that such evidence does not provide a basis on which to 
reopen a claim for service connection.  In Routen v. Brown, 
10 Vet. App. 183, 186, (1997), the Court noted "[l]ay 
assertions of medical causation . . . cannot suffice to 
reopen a claim under 38 U.S.C.A. 5108."

There is no other evidence added to the record subsequent to 
the November 1994 Board decision which indicates or even 
suggests that the claimed disabilities in fact exist, much 
less that such are related to his military service.  See 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), [a 
veteran seeking disability benefits must establish a 
connection between the veteran's service and the claimed 
disability].  The evidence submitted subsequent to the 
Board's November 1994 denial of the veteran's claims is 
cumulative and redundant of the evidence of record at that 
time, and it therefore does not raise a reasonable 
possibility of substantiating the claims.  See 38 C.F.R. § 
3.156(a) (2006).  

Conclusion

For the reasons expressed above, the Board concludes that, 
new and material evidence has not been submitted, and the 
claims for entitlement to service connection for defective 
vision and left ear hearing loss and are not reopened.  The 
benefits sought on appeal remain denied.
ORDER

Entitlement to an increased rating for type II diabetes 
mellitus is denied.

Entitlement to a temporary total evaluation for service-
connected diabetes mellitus based on a period of 
hospitalization or due to convalescence is denied.

Entitlement to an effective date earlier than May 28, 1997 
for the grant of service connection for type II diabetes 
mellitus is denied.

Entitlement to service connection for chronic lymphocytic 
leukemia is denied.

Entitlement to service connection for a disability involving 
blackouts and dizziness, to include epilepsy, is denied.

Entitlement to service connection for Bell's palsy is denied.

Entitlement to service connection for an acquired psychiatric 
disorder is denied.

Entitlement to service connection for sleep apnea is denied.  

Entitlement to service connection for a skin disability is 
denied.

Entitlement to service connection for a dental disability is 
denied.

Entitlement to service connection for a cardiovascular-renal 
disorder, to include as secondary to service-connected type 
II diabetes mellitus and herbicide exposure, is denied.

The request to reopen the previously denied claim of 
entitlement to service connection for defective vision is 
denied.

The request to reopen the previously denied claim of 
entitlement to service connection for left ear hearing loss 
is denied.

REMAND

14.  Entitlement to service connection for a respiratory 
disorder, to include as secondary to herbicide exposure.

15.  Entitlement to service connection for a disability of 
the lower extremities, to include as secondary to herbicide 
exposure.

16.  Entitlement to service connection for right 
submandibular lymphadenopathy with an asymmetrically enlarged 
right submandibular gland, to include as secondary to 
herbicide exposure. 

17.  Entitlement to service connection for osteoarthritic 
change involving the right acromioclavicular joint.

18.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

The Board notes that in its November 2005 remand, the RO was 
directed to provide an opinion as to the etiology for any 
diagnosed condition found on examination, including whether 
such is related to the veteran's military service from May 
1966 to May 1968, to include presumed herbicide exposure in 
Vietnam.  Cf. Charles v. Principi, 16 Vet. App. 370 (2002).  
In May 2006, the veteran presented for a VA examination.  
However, the examiner failed to render a medical nexus 
opinion as to any of the four disabilities for which service 
connection is claimed, listed above.  

As indicated in the Board's decision above, the veteran does 
not have many of the disabilities he claims.  However, there 
is evidence that the four claimed disabilities may currently 
exist.  Specifically, with respect to the veteran's claim for 
a respiratory disorder, the veteran has a current diagnosis 
of a calcified granuloma of the right lower lung field by CT 
scan of the chest in May 2003.  This was also noted by a June 
1966 X-ray report of the chest in the veteran's service 
medical records, though his chest X-ray upon entrance into 
service in December 1965 was normal.  Additionally, a 
diagnosis of COPD is contained in a number of the recent VA 
outpatient treatment records.  However, a medical nexus 
opinion was not rendered per the instructions of the November 
2005 remand.

With respect to the veteran's claim for a disability of the 
bilateral lower extremities, EMG studies conducted of the 
lower extremities in December 1990 and October 1991 yielded 
abnormal results.  The VA peripheral nerves examination 
conducted in May 1997 indicated that the veteran had 
dysthesia of the left lateral thigh of "undetermined 
etiology."  Moreover, the May 2006 VA examiner noted upon 
neurological examination that there was "slight decreased 
pinprick in the left lower extremity from the foot to the 
thigh area, both anterior and posterior.  There was slight 
decreased vibration in the left foot to the ankle."  A 
diagnosis of left lumbar L4-L5 radiculopathy was made, which 
is suggestive that no lower extremity disability exists as 
such; however, no medical nexus opinion was rendered as 
requested by the Board in its November 2005 remand 
instructions.

Though the May 2006 VA examiner was unable to physically feel 
a lymphadenopathy in the veteran's neck during examination, a 
right submandibular lymphadenopathy with an asymmetrically 
enlarged right submandibular gland has been identified in the 
VA outpatient records, particularly a CT scan of the neck 
conducted in May 2003.  No medical nexus opinion was rendered 
per the Board's November 2005 remand instructions.

Additionally, X-rays in the claims folder dated in June 2003 
demonstrate osteoarthritis in the right acromioclavicular 
joint.  Again, no medical nexus opinion was rendered.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court 
held that compliance with remand instructions is neither 
optional nor discretionary.  The Court further held that 
where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Another remand is therefore necessary to ensure 
proper compliance with the Board's November 2005 remand 
instructions.

Finally, the TDIU claim is inextricably intertwined with 
these four service connection claims.  In other words, if 
service connection is granted any, some or all of the claimed 
disabilities, this may impact the TDIU claim.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues 
are inextricably intertwined if one claim could have 
significant impact on the other].  Action on the veteran's 
TDIU claim is therefore deferred.  

Accordingly, these issues are REMANDED to the Veterans 
Benefits Administration (VBA) for the following action:

1.  The veteran's claims 
folder should be forwarded to 
a medical expert, who should 
review the medical evidence 
and render an opinion as to 
whether the claimed 
respiratory disorder(s), 
disorder(s) of the lower 
extremities, right 
submandibular lymphadenopathy 
with an asymmetrically 
enlarged right submandibular 
gland, and osteoarthritis in 
the right acromioclavicular 
joint currently exist and if 
so are related to the 
veteran's military service 
from May 1966 to May 1968, to 
include presumed herbicide 
exposure therein. [As noted in 
the Introduction, the 
veteran's second period of 
service cannot be taken into 
consideration.]  If it is 
deemed to be necessary, the 
veteran should undergo VA 
examination and/or diagnostic 
testing.  The opinion should 
be associated with the 
veteran's VA claims folder.  

2.  After undertaking any 
additional development which 
it deems to be necessary, VBA 
should then readjudicate the 
veteran's claims of 
entitlement to service 
connection for a respiratory 
disorder, a disability of the 
bilateral lower extremities, 
right submandibular 
lymphadenopathy with an 
asymmetrically enlarged right 
submandibular gland, and 
osteoarthritis in the right 
acromioclavicular joint.  VBA 
should then readjudicate the 
TDIU claim.  If the claims 
remain denied, in whole or in 
part, VBA should provide the 
veteran and his representative 
with an appropriate 
supplemental statement of the 
case.  The case should then be 
returned to the Board for 
further consideration, if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C. 
§§ 5109B, 7112 (West 2002).

The purpose of the remand is to satisfy due process concerns 
and to obtain additional evidence.  The Board intimates no 
opinion, legal or factual, as to the ultimate outcome of this 
appeal.  The veteran need take no action until he is 
contacted.

____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


